"Where the father of eleven children was killed by the negligence of a tort-feasor, and the tort-feasor settled with six of the children, such settlement constituted, on the part of the tort-feasor, a waiver of the rule against splitting a cause of action, and, as against the grounds of demurrer urged by the defendant, an action would lie in the other five children for their proportionate part of the value of their father's life."  Southeastern Greyhound Lines v. Wells, 204 Ga. 814
(51 S.E.2d, 569).
The court did not err in overruling the demurrers to the petition.
Judgment affirmed. Sutton, C. J., and Parker, J., concur.
                       DECIDED FEBRUARY 26, 1949.